Citation Nr: 0528205	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for enucleation of the 
right eye, to include as secondary to hepatitis.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury, to include as secondary to hepatitis.  

3.  Entitlement to service connection for residuals of a 
fractured left forearm, facial bones and ribs, to include as 
secondary to hepatitis.  

4.  Entitlement to a compensable rating for residuals of 
hepatitis.

5.  Entitlement to an effective date prior to May 19, 1999, 
for the grant of service connection for bilateral hearing 
loss.

6.  Entitlement to an effective date prior to May 19, 1999, 
for the grant of service connection for tinnitus.

7.  Entitlement to an effective date prior to September 23, 
1999, for the grant of a 40 percent rating for residuals of a 
shell fragment wound to the left thigh.

8.  Entitlement to an effective date prior to September 23, 
1999, for the separate grant of service connection for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION


The veteran had active military service from June 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's claim was remanded in May 2004.  In that same 
decision, the Board determined that there was not clear and 
unmistakable error (CUE) in a December 1948 rating decision 
that reduced the veteran's rating for residuals of hepatitis 
from 30 percent to noncompensable effective February 7, 1949.  

In a March 2003 statement, the veteran stated that he wished 
to withdraw his request for a video hearing.  

In a September 2005 statement, the veteran indicated that he 
wished to file a claim of service connection for a left foot 
disability as secondary to the service-connected left thigh 
disability.  This issue is referred to the RO for proper 
adjudication.  

In the Board's May 2004 remand, the issue of CUE in a 
November 1945 rating decision that assigned a single 20 
percent rating for penetrating wounds to the postero-medial 
and medial aspects of the left middle thigh and knee due to 
shell fragments with injury to Muscle Groups XIV and XV was 
remanded to the RO.  The RO issued a rating decision in 
August 2005 rating decision addressing said issue.  Inasmuch 
as the veteran has not submitted a notice of disagreement 
(NOD) with that decision, said issue is not before the Board.  


FINDINGS OF FACT

1.  The veteran does not have demonstrable liver damage.  

2.  The veteran does not have incapacitating episodes of his 
service-connected hepatitis A.  

3.  The veteran does not have anorexia from his service-
connected hepatitis A.  

4.  The veteran was involved in a car accident in December 
1968, resulting in a right eye injury, right shoulder injury, 
and fracture left forearm, facial bones, and ribs.  

5.  The car accident in December 1968 was not due to the 
service-connected hepatitis.  

6.  In a February 1997 decision (notice of which was mailed 
to the veteran on February 25, 1997), the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss; the veteran did not submit a notice of disagreement 
within one year after February 25, 1997.  

7.  In a claim received on May 15, 1999, the veteran 
requested that the RO reopen the veteran's claim of service 
connection for hearing loss.  

8.  In an August 1999 rating decision, the RO denied service 
connection for hearing loss on the basis that the claim was 
not well-grounded.  

9.  In a March 2002 rating decision, the RO granted service 
connection for hearing loss and tinnitus.  

10.  In an August 2002 rating decision, the RO granted the 
veteran an earlier effective date for his hearing loss and 
tinnitus to May 19, 1999, on the basis that the Veterans 
Claims Assistance Act of 2000 (VCAA) stated that all claims 
deemed as not well grounded between July 14, 1999, and 
November 9, 2000, were to be reconsidered.  

11.  In a December 1948 rating decision, the RO increased the 
rating for the veteran's service-connected shell fragment 
wounds to the posterior-medial and medial aspects of the left 
middle thigh and left with retained foreign body in Muscle 
Groups XIV and XV to 40 percent; the veteran did not submit a 
notice of disagreement (NOD) within one year of being 
notified of said decision.  

12.  The veteran filed a claim for an increase in the rating 
for his left thigh disability on September 23, 1999.  

13.  In a September 2000 rating decision, the RO increased 
the veteran's rating for his shell fragment wound of the left 
thigh to 40 percent effective September 23, 1999.  

14.  In a September 2000 rating decision, the RO also granted 
a separate rating for service connection for degenerative 
joint disease of the left knee effective September 23, 1999.  



CONCLUSIONS OF LAW

1.  An increased (compensable) rating for residuals of 
hepatitis is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000), 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2004).  

2.  The veteran's enucleation of the right eye, residuals of 
a right shoulder injury, and residuals of a fractured left 
forearm, facial bones, and ribs were not incurred in active 
service, and were not proximately due to, or the result of 
the service-connected hepatitis.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2004).  

3.  An effective date earlier than May 19, 1999, for service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

4.  The assignment of an effective date earlier than 
September 23, 199, for an award of a 40 percent rating for a 
shell fragment wound to the left thigh is not warranted. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2004).

5.  The assignment of an effective date earlier than 
September 23, 1999, for the separate grant of service 
connection for degenerative joint disease of the left knee is 
not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159 (b)(1) 
(2004).  In a letter dated November 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claims for service connection, an 
increased rating, and earlier effective dates.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159 (b)(1) (2004).  The November 2004 
letter informed the veteran that the RO would obtain any VA 
medical records that he told the RO about.  It also informed 
him that the RO would request any private medical records if 
the veteran completed an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159 (b)(1) (2004).  The 
November 2004 letter told the veteran to tell the RO about 
any additional information or evidence that he wanted the RO 
to get, and asked the veteran to complete the enclosed VA 
Form 21-4142s, showing the dates and places where he had 
received treatment for the disabilities for which he was 
claiming service connection and increased ratings.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159 (b)(1) 
(2004).  The November 2004 letter asked the veteran to submit 
any evidence in his possession that pertained to his claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 3.159 
(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 2000, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his heart condition throughout the period his 
claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the March 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
December 2004 and January 2005, the claims were reviewed and 
the veteran was sent a supplemental statement of the case.   
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
March 2004 VCAA letter.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim  


II.  Background

In a November 1945 rating decision, the RO granted service 
connection for infectious hepatitis and assigned a 30 percent 
rating.  The RO also granted service connection for the 
veteran's wounds to the middle left thigh and knee from enemy 
shell fragments, affecting Muscle Groups XIV and XV, and 
assigned a 20 percent rating.  

In a December 1948 rating decision, the RO increased the 
veteran's left thigh disability to 30 percent.  The veteran 
was informed of this decision by letter dated December 8, 
1948, but did not appeal the rating assigned in said 
decision.  

In a July 1957 rating decision, the RO reduced the veteran's 
hepatitis rating to a noncompensable rating.  

Hospitalization records were submitted from Fairview Hospital 
from December 1968 and May 1969.  The veteran was 
hospitalized in December 1968 for injuries sustained in an 
automobile accident.  The hospital report noted that the 
veteran fell off a freeway bridge in his automobile.  The 
veteran sustained a serious injury to his right eye, as well 
as an injury to the right shoulder, and fractured left 
forearm, facial bones, and ribs.  Regarding the abdomen, the 
hospitalization report noted that the abdomen was not 
distended and there was no localized tenderness or guarding.  
The veteran's left eye was subsequently enucleated.  

In a May 1969 statement, the veteran indicated that he was 
plagued by nerve pains in his back and legs.  

At a VA examination in May 1969, it was noted that the 
veteran was involved in a car accident in December 1968 in 
which he lost his right eye, had a fracture of the right 
shoulder, a fracture of the right clavicle, and a fracture of 
both bones of the left forearm, and ribs on the right side.  
The examiner did not make any findings that the veteran 
suffered from hepatitis.  

At a VA examination in June 1969, the examiner noted that 
there was a 5 inch by 1/2 inch shell fragment wound scar on the 
posterior aspect of the lower one-third of the left thigh 
toward the medial aspect and down into the left popliteal 
region, but that it did not interfere with the function of 
the knee.   

In a July 1969 rating decision, the RO granted the veteran a 
non-service connected pension.  

In a January 1997 statement, the veteran asserted that his 
disability should be re-examined from the beginning.  In the 
statement, the veteran referred to his hearing worsening, the 
original injury he incurred in service, and to his car 
accident in 1968.  Nowhere in the statement did the veteran 
indicate that his service-connected shell fragment wound to 
the left thigh had increased in severity.  

In a February 1997 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  The RO informed the veteran of this decision in a 
letter dated February 25, 1997.  

In a statement received on May 19, 1999, the veteran claimed 
that his hearing was affected when a German grenade blew up 
in his face.  

In a statement received in May 1999, the veteran claimed that 
he incurred his accident because of fatigue due to his 
service-connected hepatitis.  He stated that as a result of 
the accident, he lost his right eye and incurred permanent 
damage to his right arm.  

In an August 1999 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
claim was not-well grounded.  

In a statement received on September 23, 1999, the veteran 
stated that he had some residual effects from the wounds he 
received in World War II.  

At the veteran's January 2000 VA examination, there was no 
icterus present, and there were no noticeable signs of liver 
dysfunction.  

Regarding the veteran's left thigh and knee, the veteran 
noted an aching discomfort in his left thigh on most days.  
The pain was aggravated by standing, walking, or attempting 
to run.  He had numbness over the medial side of his thigh 
and some numbness over the medial side of his calf.  He 
stated that his knee would occasionally hurt him.  
Examination of the lower extremities showed a well-healed 
rather faint scar along the medial aspect of the left thigh.  
The muscle bulk loss was most noticeable along the 
attachments of the quadriceps muscle at the patella.  
Sensation was practically absent on the medial aspect of the 
left thigh and quiet decreased on the superior aspect of the 
medial side of the left calf muscles.  Range of motion in the 
knee was 0 to 120 degrees without discomfort.  Diagnosis was 
penetrating gunshot injuries to Muscle Group 15 of the left 
medial thigh.  

In an October 2000 statement, the veteran raised a new claim 
of service connection for hearing loss.  

In a September 2000 rating decision, the RO increased the 
veteran's rating for his shell fragment wound of the left 
thigh from 30 percent to 40 percent, effective September 23, 
1999.  The RO also granted service connection for 
degenerative joint disease of the left knee and assigned a 20 
percent rating, effective September 23, 1999.  

In a November 2000 statement, the veteran stated that he had 
made a claim for an increased rating in 1996.  He stated that 
he had made this claim through the VFW in Detroit.  The 
veteran described the injuries to his left thigh and knee.  

In a November 2001 statement, the veteran stated that his 
benefits should go back to 1945.  

In a March 2002 rating decision, the RO granted service 
connection for hearing loss and tinnitus.  The RO granted 
service connection based on a January 2002 VA examination.  

In a March 2002 statement, the veteran contended that he 
should be granted an earlier effective date for his hearing 
loss.  He contended that he should be granted an effective 
date from when he was in service.  

In a July 2002 VA examination, the examiner commented that 
the veteran had been exposed to hepatitis A in service.  The 
examiner stated that hepatitis A did not usually cause 
permanent liver damage.  It was noted that in 1976, the 
veteran was quarantined for hepatitis because he was slightly 
jaundiced, and in 1988, he had a coronary artery bypass and 
had autologous blood transfusions, with the 3rd unit being 
discarded because the veteran had had the history of 
hepatitis.  The examiner commented that the veteran had not 
been overtly jaundiced in the last years.  The skin showed no 
stigmata of chronic liver disease such as spider angiomata or 
palmar erythema.  The sclerae were non-icteric.  The 
veteran's abdomen was slightly protuberant without 
organomegaly.  There was no asterixis.  The veteran's weight 
was 229 pounds, with his average weight being 229 pounds, and 
his maximum weight being 240 pounds.  Under assessment, the 
examiner wrote recurrent jaundice, probably reflecting sepsis 
and breakdown of blood products following multiple 
operations.  

In an August 2002 rating decision, the RO granted an earlier 
effective date to May 19, 1999, for the veteran's hearing 
loss and tinnitus.  The RO granted the earlier effective date 
based on the VCAA stating that all claims denied as not-well 
grounded between July 14, 1999, and November 9, 2000, were to 
be reconsidered.  

In a March 2003 statement, the veteran stated that he had 
complained about his hearing in service, but the doctors had 
not put that in his records.  The veteran argued that the 40% 
rating for his left thigh and the 20% rating for the left 
knee should be a 60% rating.  

In a January 2005 statement, the veteran stated that an 
examination from October 1948 never examined his leg.  He 
stated that he had the same condition in 1948 that he had 
now.  

In a statement received in September 2005, the veteran 
contended that he had complained about his lack of hearing in 
the field hospitals he was in during service.  


III.  Analysis

A.  Entitlement to service connection for enucleation of the 
right eye, residuals of a right shoulder injury, and 
residuals of a fractured left forearm, facial bones and ribs.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).

As a result of the veteran's car accident in December 1968, 
he sustained multiple injuries.  His right eye was 
enucleated, and he sustained injuries to his right shoulder, 
left forearm, facial bones, and ribs.  The veteran's claim is 
strictly one of secondary service connection.  He claims that 
he fell asleep immediately prior to the accident because of 
his service-connected hepatitis.  

However, the evidence does not support the veteran's claim.  
Although the veteran claims that he fell asleep because of 
his hepatitis, he is not a medical professional who can make 
such a determination.  The veteran is competent to describe 
symptoms he had, but as a layperson, he is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Furthermore, the medical records from the time of the 
accident do not reflect that the veteran was suffering from 
any symptoms of hepatitis.  A hospitalization report from 
December 1968 noted that the veteran's abdomen was not 
distended and that there was not localized tenderness or 
guarding.  Without evidence that the veteran was suffering 
from hepatitis at the time of the accident, it is simply too 
speculative to conclude that the veteran fell asleep because 
of his service-connected hepatitis.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for enucleation of the right eye, 
residuals of a right shoulder injury, and residuals of a 
fractured left forearm, facial bones, and ribs must be 
denied.  38 U.S.C.A §5107 (West 2002).


B.   Entitlement to a compensable rating for residuals of 
hepatitis.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected hepatitis has been rated by 
the RO under the provisions of Diagnostic Code 7345. 38 
C.F.R. § 4.114 (2000, 2004).

The provisions of 38 C.F.R. § 4.114 involving the liver were 
revised, effective on July 2, 2001. See 66 Fed. Reg. 29,486- 
29,489 (May 21, 2001).  However, the new rating criteria may 
only be applied to the period of time after their effective 
date. VAOPGCPREC 3-2000.

Prior to July 2, 2001, Diagnostic Code 7345, involving 
infectious hepatitis, provided that healed, nonsymptomatic 
infectious hepatitis was noncompensable; where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating was warranted.  A 30 percent 
evaluation was assigned when there was minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance 
of a lesser degree and frequency than for the 60 percent 
evaluation, but which necessitates dietary restriction or 
other therapeutic measures.  A 60 percent disability 
evaluation was assigned where there was moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression. 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

Under the foregoing criteria, a compensable evaluation is not 
warranted.  The evidence does not show that the veteran has 
demonstrable liver damage to warrant a 10 percent rating.  At 
the veteran's January 2000 VA examination, the examiner 
commented that there were no noticeable signs of liver 
dysfunction.  Similarly, at the veteran's July 2002 VA 
examination, the examiner commented that hepatitis A did not 
usually cause permanent liver damage, and that the veteran's 
skin did not show stigmata of chronic liver disease, and his 
sclerae were non-icteric.  A 10 percent evaluation for 
hepatitis under the old criteria would entail demonstrable 
liver damage with mild gastrointestinal disturbance.  These 
symptoms have not been shown.

Effective on July 2, 2001, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C) warrants a noncompensable evaluation when 
nonsymptomatic.

A 10 percent evaluation is warranted when there is 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least one week, but less 
than two weeks, during the past 12-month period.

A 20 percent evaluation is warranted when the disability is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2004).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician. Id., Note (2).

Again, the veteran has no residuals of hepatitis.  A 10 
percent evaluation under the current criteria would entail 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  The evidence simply does not show that the veteran 
has sustained incapacitating episodes related to his 
hepatitis.  

A 10 percent rating is also warranted where the evidence 
shows intermittent fatigue, malaise, and anorexia.  While the 
veteran has complained of fatigue and malaise, the medical 
evidence has not related these symptoms to the veteran's 
service-connected residuals of hepatitis.  Even if it were 
conceded that the fatigue and malaise were related to 
hepatitis, the evidence does not show that the veteran has 
anorexia.  Specifically, at the veteran's July 2002 VA 
examination, his weight was 229 pounds, and his average 
weight was also noted to be 229 pounds.  Since the evidence 
does not show that the veteran has incapacitating episodes 
related to his hepatitis or anorexia, a 10 percent evaluation 
for hepatitis under the new criteria must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased (compensable) rating for residuals of 
hepatitis A.  Accordingly, the veteran's claim must be 
denied.  

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
this disability has resulted in frequent periods of 
hospitalization.  Moreover, the evidence does not show that 
the hepatitis residuals have had an adverse effect upon 
employment.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.


C.   Entitlement to an effective date prior to May 19, 1999, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted based on direct service connection or 
when new and material evidence is received after a final 
disallowance, the effective date will be the date of receipt 
of claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110 (a), (b)(1)(i) (West 2002); 38 C.F.R. 
§ 3.400 (b)(2), (q)(1)(ii), (r) (2004).  

In a February 1997 decision, the RO denied service connection 
for bilateral hearing loss.  The RO decision is a final 
decision, and constitutes the last final disallowance 
regarding service connection for bilateral hearing loss.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for bilateral hearing 
loss should be the later date of either the date he filed his 
claim to reopen his claim of service connection for bilateral 
hearing loss (after the February 1997 denial), or the date 
that entitlement arose.  

The first evidence of a post-February 1997 claim of service 
connection for bilateral hearing loss is the statement 
received on May 19, 1999, in which the veteran claimed 
service connection for bilateral hearing loss.  Since this 
communication was received more than one year after the 
February 25, 1997, notification to the veteran that his claim 
was being denied, it cannot be considered a notice of 
disagreement (NOD) as to the February 1997 RO decision.  

There are no other statements between February 25, 1997, and 
May 19, 1999, which can be considered a NOD as to the 
February 1997 RO decision.  Thus, the correct effective date 
for the grant of service connection is May 19, 1999, the date 
on which the veteran submitted his request to re-open the 
claim.  It is noted that although the veteran never submitted 
a substantive appeal to complete his appeal after the August 
1999 rating decision, it would appear that the claim never 
became final.  That is because (as was pointed out by the RO 
in the August 2002 rating decision), the VCAA states that all 
claims denied as not-well grounded between July 14, 1999, and 
November 9, 2000, are to be reconsidered.  Thus, since the 
August 1999 rating decision never became final, the veteran's 
claim for service connection for hearing loss had been open 
since May 19, 1999, date of claim.  

Although the veteran asserts that he should be assigned an 
effective date going back to the day he left service (since 
he had complained about his hearing in service), the evidence 
shows that he did not appeal the February 1997 denial of 
service connection for hearing loss, and it became final.  
Thus, the veteran can not be assigned an effective date 
earlier than the date he filed his claim to reopen, or in 
this case, May 19, 1999.  

Although the tinnitus claim had not previously been denied, 
the evidence does not show that the veteran had filed a claim 
for tinnitus, either formal or informal, prior to May 19, 
1999.  In summary, the veteran's claims for earlier effective 
dates for service connection for hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


D.   Entitlement to an effective date prior to September 23, 
1999, for the grant of a 40 percent rating for residuals of a 
shell fragment wound to the left thigh, and for the separate 
grant of service connection for degenerative joint disease of 
the left knee.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

38 C.F.R. § 4.73, Diagnostic Code 5314 (2004), pertaining to 
Muscle Group XIV provides that a 40 percent rating is 
assigned for a severe muscle injury.  A 30 percent rating is 
assigned for a moderately severe muscle injury.  A 10 percent 
rating is assigned for a moderate muscle injury, and a 
noncompensable rating is assigned for a slight muscle injury.  
Muscle Group XIV pertains to the anterior thigh group, 
including the sartorius, rectus femoris, vastus extremus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  The function of Muscle Group XIV is the extension 
of the knee, simultaneous flexion of the hip and flexion of 
knee, tension of the fascia lata and iliotibial band, acting 
with Muscle Group XVII in postural support of the body, and 
acting with the hamstrings in synchronizing the hip and knee.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

38 C.F.R. § 4.56 provides that: (a) an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) a through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) for VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.

38 C.F.R. § 4.56 (d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).  In a later opinion, the General 
Counsel noted that even if the claimant 





technically has full range of motion but motion is inhibited 
by pain, a compensable rating for arthritis under DC 5003 and 
section 4.59 would be available. VAOPGCPREC 9-98 (August 14, 
1998).

In December 1948, the RO increased the rating for the 
veteran's left thigh to 30 percent.  The rating was 
specifically for "shell fragment wounds of the posterior-
medial and medial aspects, middle thigh and left knee, with 
retained foreign body in Muscle Group XIV and XV."  The 
veteran was informed of the decision in December 1948, but 
did not appeal.  Thereafter, the veteran raised a claim for 
an increased rating on September 23, 1999.  Inasmuch as the 
RO determined that the effective date for the 40 percent 
rating for residuals of a shell fragment wound to the left 
thigh should be September 23, 1999 (date of claim rather than 
some other date after the date of claim representing the date 
entitlement arose), the sole issue for the Board to decide is 
whether the veteran submitted an informal claim for an 
increase in his benefits between December 1948 and September 
23, 1999.  

There are no statements between December 1948 and September 
23, 1999, which can be interpreted as a claim, either formal 
or informal, for an increased rating for the veteran's shell 
fragment wound to the left thigh.  

Although the veteran submitted a statement in January 1997 in 
which he asserted that his disability should be re-examined 
from the beginning and that he believed he had some residual 
effects from the wounds he received in World War II, nowhere 
in the statement did he assert that his left thigh disability 
had increased in severity such that he wished to file a claim 
for an increased rating.  In the statement, the veteran 
referred to his hearing worsening, the original injury he 
incurred in service, and to his car accident in 1968.  Thus, 
because the veteran did not discuss his left 





thigh disability increasing in severity (as opposed to his 
discussing his worsening hearing), the statement from the 
veteran cannot be considered to be an informal claim for 
increase in his left thigh disability.  

Also, the veteran does not claim that he was hospitalized or 
examined by the VA for his left thigh or knee between 
December 1948 and September 23, 1999.  

Accordingly, the claim for an effective date earlier than 
September 23, 1999, for a 40 percent rating for residuals of 
a shell fragment wound to the left thigh must be denied.  
Similarly, the claim for an effective date prior to September 
23, 1999, for the separate grant of service connection for 
degenerative joint disease of the left knee must also be 
denied.  There is no statement prior to September 23, 1999, 
in which the veteran asserts that he should be granted a 
separate rating for his left knee.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

Entitlement to a compensable rating for residuals of 
hepatitis is denied.  

Entitlement to service connection for enucleation of the 
right eye is denied.  

Entitlement to service connection for residuals of a right 
shoulder injury is denied.

Entitlement to service connection for residuals of a 
fractured left forearm, facial bones and ribs is denied.

An effective date earlier than May 19, 1999, for the award of 
service connection for bilateral hearing loss is denied.

An effective date earlier than May 19, 1999, for the award of 
service connection for tinnitus is denied.

An effective date earlier than September 23, 1999, for the 
grant of a 40 percent rating for residuals of a shell 
fragment wound to the left thigh is denied.

An effective date earlier than September 23, 1999, for the 
separate grant of service connection for degenerative joint 
disease of the left knee is denied.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


